DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-8 are under examination. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites “analyzing the received data”.  However, the instant claims do not recite any steps required for the analysis, thus the metes and bounds of this limitation are unclear.  Clarification via clearer claim language is required. Dependent claims 2-8 are also rejected for depending from instant claim 1. 
Instant claim 2, recites the limitation of “an average distance and a time a segment of time“.  It is unclear what the limitation means.  Clarification via clearer claim language is required. 
Instant claim 3, recites “Claim C1”.  It is unclear to what this is referring. 




Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ward et al. (US 20080114215). 	Regarding claim 1, Ward et al. teaches a system and method that includes measurements of an analyte concentration and time of day information (paragraphs 0026 and 0047); analyzing the received data (paragraph 0048); detecting a hypoglycemic event based on the data exceeding at least one predetermined threshold (paragraphs 26-28, 40, 53, 64; Table 1); and displaying a trend graph of glucose measurements over time on a user interface, that includes an indication of hypoglycemic reoccurrence risk associated with a predetermined amount of time following a detected hypoglycemic event (paragraphs 28, 36, and 45, figures 7-9, Table 1). 
Regarding claim 2, Ward et al. teach where detecting the hypoglycemic event comprises determining an average distance and time segment where the measured analyte concentration is below the predetermined analyte concentration level (paragraphs 0063-0064). 
Regarding claim 3, Ward et al. teach where there is a user-selectable setting (paragraph 0034). 
Regarding claim 4, Ward et al. teach where the predetermined time is 48 hours (paragraph 0034  0042). 
Regarding claim 5, Ward et al. teach triggering an audible or visual alert upon detecting a hypoglycemic event if the rate of change exceeds a threshold (paragraphs 0038, 0039 and 0044). 
Regarding claim 6, Ward et al. teach triggering an audible or visual alert upon detecting a hypoglycemic event if the concentration is below a threshold (paragraphs 0044 and 0064). 
Regarding claim 7, Ward et al. teach an analyte concentration pattern detection system (paragraph 0022) that includes a continuous analyte sensor to generate analyte concentration measurements (paragraph 0034 and 0042); computer memory (claim 19); a processor for detecting  (paragraphs 0021 and 0043; claim 19) and a user interface for displaying (claim 19; paragraph 0044) 
Regarding claim 8, Ward et al. teach storing the instructions in memory which cause the processor to perform the detection (paragraphs 0021, 0043, and claim 19). 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.10,575,762. Although the claims at issue are not identical, they are not patentably distinct from each other.  The U.S. Patent requires all the limitations of the instant claims with additional limitations.  Thus, the subject matter of the instant claims encompasses the subject matter of the U.S. Patent and are not patentably distinct. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631